GUIDRY, Judge,
concurring.
I do not agree that an LSA-R.S. 37:218 contract, although invalid as against public policy, cannot under any circumstances provide notice to third parties of an attorney’s privilege for the amount of his professional fee on a judgment obtained by him. In my view a document prepared and recorded pursuant to the provisions of R.C.C. Article 3348, although invalid as a contingency fee contract, if timely recorded will preserve the attorney’s privilege under LSA-R.S. 9:5001. In the instant case, however, the recorded document does not comply with the provisions of the cited codal article nor does it afford clear notice to third persons that the intervenor was asserting a privilege against the judgment obtained by him. For these reasons I respectfully concur.